BISCHOFF, J.
The plaintiff earned its commissions, as broker, when the contract, of sale was signed; and the justice properly determined that this corporation was the procuring cause of the sale. The *1067defendant’s self-serving declaration that the payment of commissions was to await the delivery of the deed had, of course, no effect upon the actual agreement under which the broker was employed, for the purposes of the issue between these parties; but the admission of the fact that this broker did procure the sale, as expressed in the contract between vendor and purchaser, was evidence for the plaintiff. Whether the defendant might have established a defense of deceit in the procurement of his acceptance of the purchaser is not a question before us, since no such issue was presented to the court below.
The judgment should be affirmed, with costs.
GILDERSLEEVE, P. J., concurs.